Citation Nr: 0947998	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The Veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

In January 2008, the Board denied entitlement to service 
connection for tinnitus.  The Veteran subsequently appealed 
to the Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion for Remand, the parties (the Secretary of VA and 
the Veteran) determined that a remand was warranted.  By a 
December 2008 Order of the Court, the Court granted the Joint 
Motion for Remand, vacated the January 2008 Board decision, 
and remanded the matter for readjudication.  


FINDING OF FACT

The competent evidence is in equipoise as to the issue of 
whether the Veteran's tinnitus is related to his active 
military service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Initially, the Board observes that the Veteran submitted 
evidence in support of his claim following certification of 
this appeal to the Board.  This evidence, a November 2007 
private medical opinion, was accompanied by a waiver of RO 
review.  Thus, there is no prejudice to the Veteran in the 
Board considering this evidence and proceeding with a 
decision at this time.  38 C.F.R. § 20.1304(c) (2009).

The Veteran asserts that he is entitled to service connection 
for tinnitus as he first experienced ringing in his ears 
during service which has continued on and off until the 
present day.  He testified that he experienced tinnitus 
following exposure to shotgun fire noise while serving as a 
member of a military skeet shooting team as well as during an 
incident in which he was less than ten feet from the firing 
of an 105 artillery shell.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to the Veteran's alleged participation on the 
skeet shooting team, he indicated that he practiced with the 
team nearly every weekend for an entire year, thereby 
exposing him to noise from his own gun as well as his 
teammates'.  In addition to practice, he testified that he 
also spent time working at the skeet range.  Finally, the 
Veteran indicated throughout this appeal that no hearing 
protection was worn at any time during service.  The Board 
observes that the Veteran's statements are corroborated by 
two buddy statements received from other members of his skeet 
shooting team.  Also of record is copy of a temporary duty 
(TDY) order dated May 10, 1965, showing that the Veteran was 
placed on TDY in order to participate in a skeet competition.  
Under the circumstances, the Board finds that there is no 
reason to doubt the credibility of the Veteran's lay 
assertions of significant acoustic trauma during service from 
skeet shooting.  See 38 U.S.C.A. § 1154(a) (West 2002).  

However, acoustic trauma sustained in service, in and of 
itself, is not considered a disability for VA purposes; i.e. 
warranting service connection or compensation.  And 
consistent with the Veteran's testimony, his service 
treatment records are silent for any complaints of tinnitus 
or ringing in his ears.  Thus, the more critical question in 
this case is whether the Veteran's claimed tinnitus is 
etiologically related to military noise exposure.  

Initially, the Board observes that the Veteran is competent 
as a lay person to provide evidence that he experienced 
ringing in his ears during and since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Such evidence 
tends to support his claim that he had chronic intermittent 
tinnitus during service with continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b).  In addition to his 
own lay assertions, the Veteran also submitted a private 
medical opinion from an otolaryngologist, Dr. J.A.N.  In his 
report, Dr. J.A.N. indicates that the Veteran was evaluated 
in October 2007 for complaints of hearing loss and tinnitus.  
The Veteran provided a history of extensive noise exposure 
during military service related to operating a skeet range; 
he indicated that he would experience hearing loss and 
tinnitus which would last several days following each 
occasion of noise exposure at the skeet range.  He also 
reported a blast injury to his right ear with poor hearing 
since.  Dr. J.A.N. noted that the Veteran presently suffers 
from bothersome tinnitus as well as bilateral hearing loss.  
He then opined that the blast trauma and extensive noise 
exposure, as reported by the Veteran, "could more likely 
than not produce these findings."  See Report by Dr. J.A.N. 
dated November 14, 2007.  

Conversely, a September 2005 VA examination report of record 
contains an opinion that it is less likely than not that the 
Veteran's tinnitus is due to noise exposure while in the 
military.  The examiner pointed to service treatment records 
which were entirely negative for complaints of tinnitus 
during service, or for decades thereafter, and a significant 
gap in time between the Veteran's service and the first 
documented complaints of tinnitus in 2002 in concluding that 
it was less likely than not that tinnitus was service-
connected.  

The Board observes that the September 2005 VA opinion was 
provided following an examination of the Veteran and a review 
of the claims file, including all pertinent lay and medical 
evidence.  The November 2007 private opinion by Dr. J.A.N. 
does not reflect that any medical evidence was reviewed in 
addition to the October 2007 findings.  However, the Board 
has already discussed that it finds the Veteran's lay history 
of noise exposure to be credible.  It also has not found his 
own accounts of continuity of symptomatology since service to 
be not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Thus, it 
appears that the November 2007 private opinion was based on 
an accurate account of the Veteran's medical and lay history, 
and the Board may consider it a probative opinion as to the 
issue of etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  

In sum, the evidence of record contains competent medical 
opinions indicating both a positive and a negative nexus 
between the Veteran's tinnitus and his military service.  
Furthermore, the opinions provided by the VA examiner and Dr. 
J.A.N. were rendered in conjunction with a history and 
physical examination of the Veteran.  There is nothing to 
indicate that either of these etiological opinions is not 
competent and both appear to have a reasonable basis in the 
record.  In light of such circumstances, the Board concludes 
that there is at the very least an approximate balance 
regarding an issue material to the determination of the 
Veteran's claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Under these 
circumstances, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


